      Case: 1:20-cv-03868 Document #: 1 Filed: 07/01/20 Page 1 of 11 PageID #:1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


BELAIR ELECTRONICS, INC.,

                               Plaintiff,

       v.                                            Case No.: 1:20-cv-03868

JEDIRECT CORP. AND JE PRODUCTS                       JURY TRIAL DEMANDED
CORP.,

                               Defendants.


                       COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff BelAir Electronics, Inc. complains of Defendants JEDirect Corp. and JE Products

Corp. (collectively “Defendants”) as follows:

                                    NATURE OF LAWSUIT

       1.      This is a claim for patent infringement arising under the patent laws of the United

States, Title 35 of the United States Code.

                                            THE PARTIES

       2.      BelAir Electronics, Inc. (“BelAir” or “Plaintiff”) is an Illinois corporation with its

principal place of business at 5723 Antler Lane, Westmont, Illinois 60559.

       3.      BelAir is the named assignee of, owns all right, title and interest in, and has standing

to sue for infringement of United States Patent No. 7,941,195, entitled “Protective Mask of Mobile

Phone,” which issued on May 10, 2011 (the “‘195 Patent”) (a true and correct copy is attached as

Exhibit A); and United States Patent No. 10,097,676, entitled “Protective Mask of Mobile Phone,”

which issued on October 9, 2018 (the “‘676 Patent”) (a true and correct copy is attached as Exhibit

B) (collectively, the “Patents-in-Suit”).
      Case: 1:20-cv-03868 Document #: 1 Filed: 07/01/20 Page 2 of 11 PageID #:2




         4.    JEDirect Corp. (“JEDirect”) is an Illinois corporation with registered agent and

president Yongwei Hu located at 268 West Alexander Street, Chicago, Illinois 60616. JEDirect

maintains its principal place of business at 126 East Wing Street, Unit 129, Arlington Heights,

Illinois 60004 and a second location at 445 East Algonquin Road, Arlington Heights, Illinois

60005.

         5.    JE Products Corp. (“JE Products”) is an Illinois corporation with registered agent

and president Ennan Tu located at 1730 West Quail Court, Unit 3, Arlington Heights, Illinois

60004. JE Products maintains it principal place of business at 1730 West Quail Court, Unit 3,

Arlington Heights, Illinois 60004. JE Products’ president, Ennan Tu, also serves as secretary for

JEDirect.

         6.    Defendants         advertise       and       sell      Accused         Products        at

https://www.ijetech.com/product-category/cases/ as well as third party online marketplaces at least

on Amazon.com at https://www.amazon.com/stores/JETech/page/17F77063-7173-42D7-AB5B-

CF7E552FDF47,                             https://www.amazon.com/sp?seller=A1RI0YHZ8J2HZU,

https://www.amazon.com/s?me=A1RI0YHZ8J2HZU&marketplaceID=ATVPDKIKX0DER, and

Walmart.com at https://www.walmart.com/c/brand/jetech.

         7.    Defendants offer for sale and sell the Accused Products (as further identified below)

for mobile devices throughout the United States and this Judicial District.

                                  JURISDICTION AND VENUE

         8.    This Court has exclusive jurisdiction over the subject matter of this Complaint

under 28 U.S.C. §§ 1331 and 1338(a).

         9.    Personal jurisdiction over Defendants is proper in this Court because both

Defendants are organized under the laws of the State of Illinois, registered to do business in Illinois,

maintain their principal places of business in Illinois, have minimum contacts with the State of


                                                 -2-
      Case: 1:20-cv-03868 Document #: 1 Filed: 07/01/20 Page 3 of 11 PageID #:3




Illinois, and have purposefully availed themselves of the privileges of conducting business in the

State of Illinois.

        10.     Venue in this Judicial District is proper under 28 U.S.C. §§ 1391(b), (c) and 28

U.S.C. § 1400(b) because Defendants both reside in this Judicial District.

                                 THE ACCUSED PRODUCTS

        11.     Defendants have infringed certain claims of the Patents-in-Suit through the

manufacture, sale, offer for sale, advertisement, importation, shipment, distribution, and/or use of

Defendants’ protective masks for mobile devices (herein referred to as the “Accused Products”).

        12.     As presently advised, the Accused Products include the following known model

numbers: 0427-CS-2; 0440-CS; 0511-CS; 3421B-CS-2; 3421C-CS-2; 3427A-CS; 3428A-CS-2;

3448A-CS; 3454-CS; 3461-CS; 3471; 3474; 3475; 3476; 3479; 3742; J0420; J0426; J0428; J0429;

J0447; J0510; J0530; J0560; J0561; J0564; J0568; J0569; J0571; J0572; J0573; J0574; J0575;

J0576; J0577; J0578; J0579; J0590; J0591; J0660; J0661; J0700; J0701; J3000; J3001; J3002;

J3003; J3010; J3011; J3012; J3013; J3135; J3136; J3194; J3195; J3196; J3204; J3205; J3206;

J3220; J3221; J3222; J3223; J3231; J3232; J3233; J3235; J3320; J3360; J3361; J3362; J3363;

J3393; J3413; J3416; J3417; J3420; J3421; J3421A; J3421E; J3430; J3431; J3431A; J3431B;

J3431C; J3431E; J3437; J3437A; J3438A; J3442; J3443; J3443A; J3443B; J3447; J3447A; J3448;

J3449; J3449A; J3455; J3458; J3460; J3462; J3463; J3464; J3465; J3466; J3467; J3470; J3473;

J3477; J3478; J3490; J3491; J3492; J3600; J3600A; J3600B; J3600C; J3602; J3603; J3606; J3607;

J3608; J3700; J3700A; J3700B; J3701B; J3703; J3711; J3750; J3751; J3751A; J3751C; J3752;

J3756; and iPad Case for iPad Air 3/iPad Pro 10.5. (See Exhibit C).

        13.     As presently advised, the Accused Products include all protective masks advertised

for the Apple and Samsung mobile devices (phones and tablets) at least found at

https://www.ijetech.com/product-category/cases/.


                                               -3-
      Case: 1:20-cv-03868 Document #: 1 Filed: 07/01/20 Page 4 of 11 PageID #:4




       14.     The Accused Products subject to this Complaint include all substantively similar

products and any predecessor and/or successor versions that infringe any claims of the Patents-in-

Suit whether sold directly or via other online marketplaces or brick and mortar retail stores.

       15.     After adequate discovery, BelAir may seek leave to amend this Complaint to

include additional details of infringement, if any, by other products hereafter discovered to infringe

the Patents-in-Suit.

                             INFRINGEMENT BY DEFENDANTS

             INFRINGEMENT OF UNITED STATES PATENT NO. 7,941,195

       16.     BelAir realleges and incorporates by reference paragraphs 1 through 15, inclusive,

as though fully set forth herein.

       17.     Defendants directly infringe at least independent claim 9 of the ‘195 Patent.

                                                 Claim 9

       18.     As shown in Exhibit C, the Accused Products, as manufactured, sold, offered for

sale, advertised, imported, shipped, distributed, and/or used by Defendants, comprise a protective

mask adapted to be coupled to an exterior housing of a mobile phone having internal components

including circuitry and a battery, which are covered by the exterior housing, in accordance with

the limitations of claim 9 of the ‘195 Patent.

       19.     Specifically, as shown in Exhibit C, the Accused Products comprise:

       (a)     a first mask portion, molded to conform to the shape of a first portion of the exterior

               housing of the mobile phone; and

       (b)     the first mask portion having flanges to allow the first mask portion to be coupled

               to the mobile phone to retain the first mask portion to the first portion of the exterior

               housing so that the first mask portion covers the first portion of the exterior housing

               of the mobile phone.


                                                  -4-
      Case: 1:20-cv-03868 Document #: 1 Filed: 07/01/20 Page 5 of 11 PageID #:5




          20.    To the extent required by law, BelAir has complied with the provisions of 35 U.S.C.

§ 287.

          21.    Defendants had notice of the ‘195 Patent and the likelihood of infringement thereof

at least as early as December 17, 2019 pursuant to email and certified first class mail

correspondence from BelAir to Defendant JEDirect via its President and CEO.

          22.    Defendants’ direct infringement as described above, either literally or under the

doctrine of equivalents, has injured BelAir and BelAir is entitled to recover damages adequate to

compensate it for such infringement, but in no event less than a reasonable royalty.

                INFRINGEMENT OF UNITED STATES PATENT NO. 10,097,676

          23.    BelAir realleges and incorporates by reference paragraphs 1 through 15, inclusive,

as though fully set forth herein.

          24.    Defendants directly infringe at least independent claims 1, 5, 8, and 9 of the ‘676

Patent.

                                              Claim 1

          25.    As shown in Exhibit C, the Accused Products, as manufactured, sold, offered for

sale, advertised, imported, shipped, distributed, and/or used by Defendants, comprise a protective

mask molded for frictional retention to an exterior housing of a mobile phone having user input

and output interfaces, and internal components including circuitry and a battery, wherein the

exterior housing completely encloses the circuitry and the battery when the mobile phone is fully

assembled and ready for use, the exterior housing having an exterior shape formed by a back

surface, and at least portions of opposed side surfaces, in accordance with the limitations of claim

1 of the ‘676 Patent.

          26.    Specifically, as shown in Exhibit C, the Accused Products comprise:




                                                -5-
      Case: 1:20-cv-03868 Document #: 1 Filed: 07/01/20 Page 6 of 11 PageID #:6




       (a)     an integrally-formed mask body molded and contoured to conform and frictionally-

               fit tightly against the exterior shape of the exterior housing;

       (b)     an inner surface of the integrally-formed mask body defining an interior space of

               the integrally-formed mask body and conforming to and in substantially continuous

               surface-to-surface contact with the exterior shape of the exterior housing, with no

               substantial space between the inner surface of the integrally-formed mask body and

               the exterior shape of the exterior housing;

       (c)     at least one opening defined by the integrally-formed mask body permitting user

               access to at least the user input and output interfaces; and

       (d)     at least one retainer having an extension protruding laterally inward from the

               integrally-formed mask body and toward and into the integrally-formed mask body

               interior space, wherein the at least one retainer is retained to the exterior housing at

               an exterior housing edge when the mask is coupled to the mobile communication

               device, the at least one retainer participating in retaining the integrally-formed mask

               body to the mobile communication device.

       27.     As presently advised, one or more Accused Products also likely satisfy the

limitations of, and infringe, dependent claims 3, and 4 of the ‘676 Patent.

                                              Claim 5

       28.     As shown in Exhibit C, the Accused Products, as manufactured, sold, offered for

sale, advertised, imported, shipped, distributed, and/or used by Defendants, comprise a protective

mask molded for frictional retention to an exterior housing of, and adapted to be coupled to, a

mobile communication device having internal components including circuitry and a battery,

wherein the exterior housing completely encloses the circuitry and battery when the mobile

communication device is fully assembled and ready for use, and wherein the exterior housing has


                                                -6-
      Case: 1:20-cv-03868 Document #: 1 Filed: 07/01/20 Page 7 of 11 PageID #:7




an exterior shape including a back face and at least portions of opposed side surfaces, in accordance

with the limitations of claim 5 of the ‘676 Patent.

       29.     Specifically, as shown in Exhibit C, the Accused Products comprise:

       (a)     an integrally-formed mask body molded and contoured to conform and frictionally

               fit to the exterior shape of the exterior housing;

       (b)     an inner surface of the integrally-formed mask body defining an interior space of

               the integrally-formed mask body and conforming to and in substantially continuous

               surface-to-surface contact with the exterior shape of the exterior housing in

               overlying and protecting relationship, without a substantial gap between the inner

               surface of the integrally- formed mask body and the exterior shape of the exterior

               housing, the integrally-formed mask body defining an opening enabling the mask

               to be placed over the exterior shape in overlying and protecting relationship; and;

       (c)     at least one retainer having an extension protruding laterally inward from the

               integrally-formed mask body and toward and into the integrally-formed mask body

               interior space, wherein the at least one retainer is retained to the exterior housing at

               an exterior housing edge when the mask is coupled to the mobile communication

               device, the at least one retainer participating in retaining the integrally-formed mask

               body to the mobile communication device.

       30.     As presently advised, one or more Accused Products also likely satisfy the

limitations of, and infringe, dependent claims 6 and 7 of the ‘676 Patent.

                                              Claim 8

       31.     As shown in Exhibit C, the Accused Products, as manufactured, sold, offered for

sale, advertised, imported, shipped, distributed, and/or used by Defendants, comprise a mask for

attachment to a hand-held mobile phone, the mobile phone having user input and output interfaces,


                                                -7-
      Case: 1:20-cv-03868 Document #: 1 Filed: 07/01/20 Page 8 of 11 PageID #:8




internal components including circuitry and a battery, and an exterior housing completely

enclosing the circuitry and battery when the mobile phone is fully assembled and ready for use,

the exterior housing including a first face, a second face and opposed side surfaces there between,

in accordance with the limitations of claim 8 of the ‘676 Patent.

       32.     Specifically, as shown in Exhibit C, the Accused Products comprise:

       (a)     an integrally-formed mask body molded to conform to a shape of the exterior

               housing;

       (b)     inner and outer surfaces, the surfaces defining at least one opening in the integrally-

               formed mask body providing access to at least one of the user input and output

               interfaces, the integrally-formed mask body being configured such that, when the

               mask is attached to the mobile phone, the integrally-formed mask body is

               coextensive with, contours to and overlies the opposed side surfaces, with

               substantially no space between the mask body and the opposed side surfaces; and

       (c)     at least one retainer having an extension protruding laterally inward from the

               integrally-formed mask body and toward and into the integrally-formed mask body

               interior space, wherein the at least one retainer is retained to the exterior housing at

               an exterior housing edge when the mask is coupled to the mobile communication

               device, the at least one retainer participating in retaining the integrally-formed mask

               body to the mobile communication device.

                                              Claim 9

       33.     As show in Exhibit C, the Accused Products, as manufactured, sold, offered for

sale, advertised, imported, shipped, distributed, and/or used by Defendants, comprise a protective

mask molded for frictional retention to an exterior housing of a fully assembled mobile

communication device having user input and output interfaces, the mobile communication device


                                                -8-
      Case: 1:20-cv-03868 Document #: 1 Filed: 07/01/20 Page 9 of 11 PageID #:9




further having internal components including circuitry and a battery completely enclosed by the

exterior housing, and the exterior housing having an exterior shape formed by a back surface and

at least portions of opposed side surfaces, in accordance with the limitations of claim 9 of the ‘676

Patent.

          34.   Specifically, as shown in Exhibit C, the Accused Products comprise:

          (a)   an inner surface closely conforming to the exterior shape of the exterior housing

                and in substantially continuous surface-to-surface contact with the exterior shape

                of the exterior housing, with substantially no space between the inner surface of the

                protective mask and the exterior shape when the protective mask is retained to the

                exterior housing, the protective mask being molded, integrally formed, contoured

                and sized to fit tightly against the exterior shape of the exterior housing, thereby

                providing retention of the protective mask to the exterior housing;

          (b)   at least one opening defined by the protective mask permitting user access to at

                least the user input and output interfaces; and

          (c)   at least one retainer having an extension protruding laterally inward from the

                integrally-formed mask body and toward and into the integrally-formed mask body

                interior space, wherein the at least one retainer is retained to the exterior housing at

                an exterior housing edge when the mask is coupled to the mobile communication

                device, the at least one retainer participating in retaining the integrally-formed mask

                body to the mobile communication device.

          35.   As presently advised, one or more Accused Products also likely satisfy the

limitations of, and infringe, dependent claims 11 and 12 of the ‘676 Patent.




                                                 -9-
    Case: 1:20-cv-03868 Document #: 1 Filed: 07/01/20 Page 10 of 11 PageID #:10




         36.    To the extent required by law, BelAir has complied with the provisions of 35 U.S.C.

§ 287.

         37.    Defendants had notice of the ‘676 Patent and the likelihood of infringement thereof

at least as early as December 17, 2019 pursuant to email and certified first class mail

correspondence from BelAir to Defendant JEDirect via its President and CEO.

         38.    Defendants’ infringement as described above, either literally or under the doctrine

of equivalents, has injured BelAir and BelAir is entitled to recover damages adequate to

compensate it for such infringement, but in no event less than a reasonable royalty.

                                      PRAYER FOR RELIEF

         WHEREFORE, Plaintiff BelAir Electronics, Inc. respectfully requests this Court to enter

judgment against Defendants JEDirect Corp. and JE Products Corp. – and against each of their

subsidiaries, successors, parents, affiliates, officers, directors, agents, servants, employees, and all

persons in active concert or participation with them – granting the following relief:

         A.     The entry of judgment in favor of Plaintiff and against Defendants;

         B.     An award of damages against Defendants adequate to compensate Plaintiff for the

infringement that occurred, but in no event less than a reasonable royalty as permitted by 35 U.S.C.

§ 284, together with prejudgment interest from the date the infringement began; and

         C.     Such other relief to which Plaintiff is entitled under the law and any other and

further relief that this Court or a jury may deem just and proper.

                                          JURY DEMAND

         Plaintiff demands a trial on all issues presented in this Complaint.




                                                 - 10 -
    Case: 1:20-cv-03868 Document #: 1 Filed: 07/01/20 Page 11 of 11 PageID #:11




Dated: July 1, 2020                       Respectfully submitted,

                                          /s/ Timothy J. Haller
                                          Timothy J. Haller
                                          HALLER LAW PLLC
                                          230 E Delaware Pl, Ste 5E
                                          Chicago, IL 60611
                                          Phone: (630) 336-4283
                                          haller@haller-iplaw.com
                                          Gabriel I. Opatken
                                          NOBLE IP LLC
                                          418 North Noble Street, Suite 4
                                          Chicago, IL 60642
                                          Phone: (773) 648-5433
                                          gabriel@nobleipllc.com
                                          Attorneys for Plaintiff,
                                          BelAir Electronics, Inc.




                                       - 11 -
